HamiltoN, Judge,
delivered tbe following opinion:
In tbis case there is a motion for a new trial. Quite elaborate briefs have been filed. I see no reason, however, for changing the views heretofore expressed.
1. This case involves a very interesting point, one which will have to be considered very carefully, — the relation of the bankruptcy law to the special form of partnership known in Porto Pico as the “sociedad en comandita.” The bankruptcy law was not written with that form of partnership in mind, although covering it, and it requires careful consideration in order to apply it to local conditions and institutions.
2. It would be well to recollect that the court in refusing the new tidal is not deciding several things. It is not deciding that Calderon is liable for subsequent firm debts, and it is not deciding how the money which is covered by this verdict is to be applied. That is matter for the trustee to decide at his own peril. All the court is deciding in this case is that where there is a sociedad en comandita, and its liquidation is not formally made to appear in any way, the special partner, comanditario, cannot withdraw his contribution from the partnership fund. All other questions are outside of the issues of this particular case, and will have to be decided, if they come up at all, as they do come up. The whole question is an intricate one, and each matter had better be decided as it arises. I do not want to be *622guilty of mating dicta. I want to decide points as tbey come before me.
This application for a new trial is therefore refused.